Citation Nr: 0013587	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-17 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as headaches due to undiagnosed illness.

2.  Entitlement to service connection for blepharitis and dry 
eyes, claimed as eye pain due to undiagnosed illness.

3.  Entitlement to service connection for bilateral pes 
planus, claimed as foot pain due to undiagnosed illness.

4.  Entitlement to service connection for depressive 
reaction, claimed as mood swings, decreased energy, loss of 
interest, and trouble sleeping due to undiagnosed illness.

5.  Entitlement to service connection for cervical strain, 
claimed as neck pain due to undiagnosed illness.

6.  Entitlement to service connection for sore throat claimed 
as due to undiagnosed illness.  

7.  Entitlement to service connection for earaches, 
nosebleeds, chest pain, muscle pain, breathing problems, skin 
rash and knee pains, claimed as due to undiagnosed illness.

8.  Entitlement to an initial disability evaluation in excess 
of 20 percent for low back strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to April 
1992.  This appeal arises from a July 1998 rating decision of 
the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  

In November 1998, the veteran filed a claim for a total 
disability rating based on individual unemployability.  That 
claim is referred to the RO for initial adjudication.


The Board of Veterans' Appeals (Board) also notes that the 
RO, in its April 1999 supplemental statement of the case, 
included discussion of service connection for post-traumatic 
stress disorder under the issue of service connection for 
depressive reaction.  The veteran has not filed a claim for 
service connection for post-traumatic stress disorder, nor 
has he been provided with the laws and regulations pertaining 
to such a claim.  Accordingly, the issue of entitlement to 
service connection for post-traumatic stress disorder is not 
currently before the Board, and it is hereby referred to the 
RO for clarification as to whether the veteran is claiming 
service connection for post-traumatic stress disorder and/or 
issuance of a statement of the case if deemed necessary.


FINDINGS OF FACT

1.  The claims for headaches, eye pain, foot pain, mood 
swings, decreased energy, loss of interest, trouble sleeping, 
and neck pain, were shown to be due to known clinical 
diagnoses.

2.  There is no competent evidence of record to establish the 
presence of disability due to undiagnosed illness to include 
earaches, nosebleeds, chest pain, muscle pain, breathing 
problems and sore throat dur to a respiratory disorder, skin 
rash and knee pains.

3.  The veteran's low back disorder has been manifested since 
November 1997 by complaints of pain and no more than moderate 
limitation of motion; there is no objective evidence of 
significant neurological involvement or muscle spasm shown on 
examination, and no objective findings of painful motion, 
weakness, tenderness or loss of coordination.



CONCLUSIONS OF LAW

1.  The claims for service connection for disability due to 
undiagnosed illness are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for low back strain, since November 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims- Undiagnosed Illness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the United States Court of Veterans Appeals 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra).  Alternatively, the third Caluza element can be 
satisfied under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id; See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically:

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:


	(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and


	(ii)	by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.


	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.


	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6- 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.


	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.


	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section:


	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or 
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d)	For purposes of this section:

	(1)	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness.

Applying this guidance to the case at hand, the Board 
concedes that the appellant served on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The appellant's DD 214, Certificate of Release or 
Discharge from Active Duty clearly documents that he served 
in Southwest Asia from December 1990 to May 1991, and that he 
was awarded the Southwest Asia Service Medal.  However, once 
beyond this initial consideration, the Board's attention 
turns to the medical nature of the claims at issue.  In this 
regard, the Board finds that the claims for service 
connection for headaches, eye pain, foot pain, mood swings, 
decreased energy, loss of interest, trouble sleeping, and 
neck pain are excluded by application of the regulation in 
light of their diagnoses on the VA examinations in January 
and February 1998, and March 1999.  Those examinations 
diagnosed migraine headaches, blepharitis, dry eyes, 
bilateral pes planus, depressive reaction, and cervical 
strain after consideration of the veteran's complaints.  38 
C.F.R. § 3.317(a)(1)(ii) provides that the disability by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  The record 
provides no evidence of headaches, eye pain, foot pain, mood 
swings, decreased energy, loss of interest, trouble sleeping, 
and neck pain during service such to provide for 
consideration of the provisions for service connection on a 
direct incurrence basis.  See e.g. Combee v. Brown, 34 F3d 
1039, 1043 (Fed. Cir. 1994).

The appellant's claims with respect to earaches, nosebleeds, 
chest pain, muscle pain, breathing problems and sore throat 
due to respiratory disease, skin rash and knee pains have not 
clearly been attributed to any known diagnosis and as such, 
the Board proceeds with consideration of these claims 
pursuant to the above cited guidelines.  The General 
Counsel's opinion next provides that there must be proof of 
one or more signs or symptoms of undiagnosed illness.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay witnesses "are perfectly competent to 
testify as to their first-hand observations of a [a 
veteran's] visible symptoms."  Doran v. Brown, 6 Vet. App. 
283, 288 (1994).  In this regard, the appellant's reports of 
his symptoms are deemed to be sufficient to meet this element 
as these symptoms are such to be reasonably susceptible to 
observation on his part.  However, with respect to the third 
element for a well grounded claim, specifically proof of 
objective indications of chronic disability of 10 percent of 
more during the specified presumptive period, the General 
Counsel has interpreted § 3.317 to require "objective 
indications" other than the appellant's own statements or 
testimony.  The General Counsel noted that in discussing the 
requirement for proof of disability under 38 U.S.C. § 1117, 
the House Committee on Veterans' Affairs stated that, "the 
Committee intends that there must be some objective 
indication or showing of the disability which is observable 
by a person other than the veteran, or for which medical 
treatment has been sought."  H.R. Rep. No. 669, 103d Cong., 
2d Sess. 7 (1994).  The evidence of record fails to document 
proof of chronic disability due to earaches, nosebleeds, 
chest pain, muscle pain, breathing problems, sore throat, 
skin rash and knee pains during the appellant's period of 
active duty in the Southwest Asia theater of operations.  
While he reported complaints related to the claimed symptoms 
on the VA examinations, there was no indication that the 
reported symptoms interfered with his employment.

In view of the above, the Board concludes that the appellant 
has failed to submit evidence which is sufficient to justify 
a belief in a fair and impartial mind that the claims for 
service connection for earaches, nosebleeds, chest pain, 
muscle pain, breathing problems and sore throat, skin rash 
and knee pains are well grounded.  The record is deemed to be 
lacking for objective indications, specifically evidence 
other than the appellant's own statements or testimony, of 
the alleged disorders either during service or currently.  
(The Board notes that earache attributable to cerumen 
impaction (and resolved with irrigation) was noted in service 
in August 1990 (prior to the veteran's Persian Gulf service), 
however a chronic earache disorder has not been demonstrated.  
Similarly, a cold with sore throat was noted in November 
1991; however chronic sore throat has not been shown by 
objective evidence.)  Even assuming the vague reports of 
symptomatology noted on VA examinations are found to meet the 
"objective indication" requirement, these claims fail to meet 
the fourth necessary element of a well grounded claim for 
undiagnosed illness, specifically evidence of a nexus between 
chronic disability and the alleged undiagnosed illness.  The 
record simply does not provide verification of "disability" 
attributable to the earaches, nosebleeds, chest pain, muscle 
pain, breathing problems, sore throat, skin rash and knee 
pains.  The Board further notes that there was no indication 
from the VA examiner to suggest the presence of disability 
attributable to any undiagnosed illness, and the examiner 
specifically reported no objective findings of earaches, sore 
throat, muscle pain, chest pain, nosebleed, skin rash, and 
knee pain.  Pulmonary function testing and chest X-rays were 
normal.  

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet. App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
undiagnosed illness attributable to his service in the 
Southwest Asian theater of operations to include earaches, 
nosebleeds, chest pain, muscle pain, breathing problems, skin 
rash and knee pains are inherently incredible when viewed in 
the context of the total record.  While the appellant may be 
competent to offer evidence regarding symptoms, Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to 
diagnose the presence of a current disability or to relate 
the presence of any current disability to his period of 
service.  Such a relationship, which involves a medical 
diagnosis, must be identified by an appropriate medical 
expert. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

Evaluation of Low Back Disorder

The veteran's claims for an increased initial evaluation for 
his service connected low back disorder is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  All 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.

The veteran was treated for low back pain during service.  
Service connection was granted for low back strain in July 
1998.  A 20 percent evaluation was assigned from November 7, 
1997.  The veteran contends that he is entitled to a higher 
evaluation.

The veteran's back disorder is currently rated under code 
5295, and the current 20 percent evaluation contemplates 
muscle spasm on extreme forward bending and loss of lateral 
spine motion.  A 40 percent evaluation requires severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (1999).  Under code 5292, moderate limitation of motion 
of the lumbar segment of the spine warrants a 20 percent 
evaluation, and severe limitation of motion warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Code 5292 (1998). 

A VA examination was conducted in February 1998.  The veteran 
reported severe muscle spasms in his low back two to three 
times per week.  On examination, lumbar spine motion was 
measured as:  flexion to 95 degrees; extension to 15 degrees; 
right and left lateral flexion to 20 degrees; and right and 
left rotation to 20 degrees.  There was pain through and at 
the end of the motions.  There was mild muscle spasm in the 
lumbar area.  X-rays showed no evidence of significant 
osseous or disc space abnormality.

The most recent VA examination was conducted in March 1999.  
The veteran reported constant tightness and sharp pains in 
the back.  He also reported weakness, fatigue, lack of 
endurance, and stiffness.  The veteran complained that flare-
ups on a weekly basis, caused by prolonged standing, bending, 
lifting and driving.  On examination, musculature of the back 
and posture were normal.  There was no apparent painful 
motion of the spine, and no apparent spasm, weakness or 
tenderness.  The veteran reported painful motion of the 
lumbar spine, but there were no objective indications.  
Lumbar spine flexion was to 35 degrees, extension to 15 
degrees, right lateral motion to 14 degrees, left lateral 
motion to 5 degrees, right rotation to 30 degrees, and left 
rotation to 25 degrees.  The veteran reported pain with any 
attempt to go beyond these levels.  Neurological examination 
was within normal limits.  Coordination was normal.  Lower 
extremity motor function and sensory examination was within 
normal limits.  Reflexes of the knees were 2+ bilaterally and 
symmetrical, ankles absent bilaterally and symmetrical.  The 
sensory classification was 3, for decreased sensibility with 
or without normal sensation, or pain which interferes with 
activities.  Motor strength showed active movement against 
gravity with full resistance.  The veteran did not show up 
for X-ray testing.  The diagnosis was lumbar strain, pain on 
range of motion.

The medical evidence of record indicates that the veteran has 
no more than moderate limitation of lumbar spine motion.  The 
absence of severe limitation of motion precludes a higher 
evaluation under code 5292.  38 C.F.R. Part 4, Code 5292 
(1999).  There is no neurological involvement or swelling; 
while mild muscle spasm was noted on the February 1998 
examination, no muscle spasm was shown on the March 1999 
examination.  Without objective evidence of listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, osteo-arthritic chagnes, or narrowing or irregularity 
of the joint spaces, there is no basis for a higher 
evaluation under code 5295.  38 C.F.R. Part 4, Code 5295 
(1999).  Similarly, there is no objective evidence of a disc 
pathology which would warrant consideration of a higher 
evaluation under code 5293.  38 C.F.R. Part 4, Code 5293 
(1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 4.45 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the Board has 
to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1999), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1999).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  The most recent VA examination explicitly noted no 
objective painful motion during examination of the spine, and 
no weakness, tenderness or loss of coordination.  While the 
veteran has reported complaints of pain, these complaints of 
pain do not warrant a rating in excess of the currently 
assigned 20 percent under 38 C.F.R. §§ 4.40 and 4.45 because 
the medical evidence does not substantiate additional range-
of-motion loss in the lumbar spine, due to pain attributable 
to the service-connected arthritis, on use or during flare-
ups, or due to weakened movement, excess fatigability, or 
incoordination.  Given the medical findings of record which 
do not reflect objective findings which support the veteran's 
subjective complaints, the Board finds that a preponderance 
of the evidence is against a finding of "additional 
functional loss" due to limitation of motion in the lumbar 
spine caused by pain complaints.

Accordingly, the Board has determined that the veteran is not 
entitled to an evaluation in excess of 20 percent for low 
back strain at any time since November 1997.  In this regard, 
see Fenderson v. West, 12 Vet. App. 119 (1999) (at the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found).  The facts in this case do not raise a reasonable 
doubt which could be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

